DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed March 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that the composition of Westwood’s Example 1 does not contain water.
The examiner respectfully disagrees.  Westwood discloses three distinct solutions in three separate vessels; vessel 1, vessel 2 and vessel 3.  The content of these three vessels are combined to make an etching composition as described in paragraphs [0014] – [0016] (see excerpt below).

    PNG
    media_image1.png
    387
    426
    media_image1.png
    Greyscale

Sulfuric acid and nitric acid are aqueous solutions. These acids are commercially available at very high concentrations.  Concentrated sulfuric acid is commonly supplied at a concentration of up to 98% H2SO4 (i.e., 2% water) while reagent grade concentrated nitic acid is generally about 70% HNO3 (30% water).  Paragraphs [0010], [0028], [0030] and [0032] of Westwood confirms Westwood’s use of 70%  HNO3.

    PNG
    media_image2.png
    137
    423
    media_image2.png
    Greyscale


In support of the contention that Westwood’s composition of Example 1 does not include water applicant points to paragraph [0007] of Westwood which includes:
"[i]f necessary a minimal amount of water, generally less than about 5% by weight based on the total weight of the composition, maybe employed with the phosphonic acid corrosion inhibitor to enhance the solubility thereof. However, it is preferred that no water be employed."

 The water being referred to here is water that is added to the vessel which contains the corrosion inhibitor.  This water is added for the purpose of increasing the solubility of the corrosion inhibitor.  This water is in addition to the water that is present from the concentrated acid solutions (e.g. 70% HNO3 / 30% water).
Additionally, applicant points to paragraph [0003] of Westwood which states the composition may be used “without etching of silicon, tungsten, titanium, titanium nitride, or tantalum”.  However, Westwood provides etch rate data for the etching of W and TiN and Westwood’s TiN etch rates (0.4 nm/min - >4 nm/min) are comparable to those reported by applicant (0.26 – 2.09 nm/min).  Applicant also argues that the claimed method provides a W:TiN etch selectivity of about 1.  However, it is noted that the etch rate selectivity is a feature that is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0028871 as filed by Westwood (hereinafter, Westwood).

	Regarding claim 1, Westwood teaches a composition that etches W and TiN nitride films.  Westwood teaches the composition comprises nitric acid, sulfuric acid and water (see, for example, TABLE 2 in paragraph [0029]).  Westwood teaches the sulfuric acid may comprise, for example, 29 wt. % of the composition (see: Example 1, [0014] – [0016]).
	Westwood does not explicitly teach batch etching, in fact, Westwood is silent with regard to the etching being a batch etch or a single wafer etch.
	It would have been obvious to one skilled in the art to apply the method of Westwood ta a batch etch because there is nothing in Westwood to suggest that the method is any more applicable to a single wafer etch than a batch etch, therefore, it would be obvious to try the composition of Westwood in a batch etch process.

	Regarding claim 5, Westwood discloses etching at a temperature greater than 50° C (see, for example, [0009]).

	 Regarding claim 6, Westwood discloses using the composition in connection with semiconductor device structures which are patterned three-dimensional structures (see, for example, the title).

	Regarding claims 7 and 10, Westwood teaches a water content within the claimed range of 2-80 wt. % (see, for example, [0018], [0030] and [0032]).

	Regarding claim 8, Westwood teaches the inclusion of a phosphoric acid (see, for example [0007]).

	Regarding claim 9, Westwood teaches the sulfuric acid may comprise, for example, 29 wt. % of the composition (see Example 1, [0014] – [0016]).

	Regarding claim 10, Westwood teaches composition that are about 50 wt.% of 70% HNO3 which corresponds to a water content of about 15 wt.%.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716